COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-296-CV
 
JOSE RODRIGUEZ AND EVA RODRIGUEZ                               APPELLANTS
 
                                                   V.
 
TEXAS RECONSTRUCTION, INC.                                              APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW NO. 2 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
PER
CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON
and DAUPHINOT, JJ.
 
DELIVERED:  November 5, 2009




[1]See Tex. R. App. P. 47.4.